 PHILADELPHIA ELECTRIC COMPANY713.At all times since May 19, 1949, the Union has been and now is the exclusiverepresentative of all the employees in the aforesaid unit for the purposes of col-lective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since May 19, 1949, to bargain collec-tively with Retail Clerks International Association, Local Union 368, AFL, asthe exclusive representative of the employees in the aforesaid unit, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended order omitted from publication in this volume.]PHILADELPHIA ELECTRIC 'COMPANY, PETITIONERandLOCAL No. 1184,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A.F.OF L.Case No. 4-RM--84.July 10, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ramey Donovan, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The question concerning representation :The Employer and the Union have had contractual relations for 8years.The last contract between the parties, which expired on April2, 1951, contained an authorized union-security clause.When theUnion, on January 26, 1951, requested that the Employer negotiatea new contract, the Employer refused and filed the petition herein.The Union contends that as all employees of the Employer had tobe members of the Union under the union-security contract when thepetition was filed, the Board does not have reasonable grounds tobelieve that a question concerning representation exists as requiredby Section 9 (c) of the Act, and, therefore, the petition should be dis-95 NLRB N b. 25. 72DECISIONS OF ,NATIONAL 'L'ABOR RELATIONS BOARDmissed.: .We- do not' agree.' As we have previously field; the' Union'srequest on January 26, 1951, fora new contract, was equivalent to anew demand for recognition which, when denied by ' the Employer;raised a question concerning representation, which the Employer isentitled to have resolved by an electionThe. good faith of the Em-ployer in refusing to grant continued recognition, or the legality of hisrefusal under the terms of Section 8 (a) (5) of the Act, are not prop-erly before the Board in a representation proceeding.Accordingly,we find that a question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer operates an electric power system with seven generat-ing stations in Pennsylvania.The Union claims to represent theemployees at the station located in Chester, Pennsylvania,2 and theEmployer's petition sets forth the Chester station as the appropriateunit.At the hearing, the Employer contended that only a system-wide unit is appropriate but indicated a willingness to proceed on thebasis of a one-station unit should the Board find the latter appropriate..The Union urges the Board to dismiss on the ground that the Em-ployer, in effect, amended its petition at the hearing to change theunit for which an election was requested from a station unit to asystem-wide unit, and the Union had made no claim for recognitionin the system-wide unit.We find, however, that the Employer haspresented alternate unit contentions, which it is entitled to have con-sidered.The Union's motion to dismiss is therefore 'denied.The Employer has recognized the Union as the `repr'esentative of itsemployees at the Chester station since the Union' in 1943 won anelection conducted by the Pennsylvania Labor Relations Board. In1948 the Employer consented to, and the'Union won, a union-authori-zation election conducted by this Board in a unit limited to the Chesterstation.While the Chester station is an integral part of the Employer'sgenerating system, and personnel matters are centralized in the mainoffice in Philadelphia, all matters pertaining to the Chester stationare channelized through the Chester station superintendent.TheBoard has previously held that while a system-wide unit is the mostdesirable unit in the public utility field, a smaller unit may be war-ranted under certain circumstances.Here the employees whom theUnion seeks to represent in a unit limited to the Chester plant haveIWhitney's,81 NLRB 75;Continental Southern Corporation,83 NLRB 668;J.P. O'NeilLumberCo.,94 NLRB 1299. AlthoughBoard Member Murdockdissented in the lattercase, he considers himself bound by the majority's decision in that case.2 The Union has requested recognition as the representative of the employees at theEmployer's Richmond station, which was refused.No petition has been filed concerningthese employees. PHILADELPHIA ELECTRIC COMPANY73been bargained for in that unit for 8 years.No union is seeking torepresent the employees of the Employer in a system-wide unit:Under all the circumstances, the Board finds the scope of the unit mayappropriately be limited to the, employees at the Chester station.' aThe Employer seeks to exclude from the unit as supervisors thechief boiler operator, the chief assistant running engineer, the chiefelectrical mechanic, the head janitor, the chief hoisting engineer, thesteamfitter subforeman, and the storekeeper B.All these individualshad, with the consent of the Employer, been included in the votingunit set up by the Pennsylvania Labor Relations Board in 1943 andin the one set up by this Board in 1948, and they had been coveredby the bargaining contracts.The Union claims that these individualsare not supervisors, and wants to continue to include them in theunit.The chief boiler operator, the chief assistant running engineer, thechief electrical mechanic, and the chief hoisting engineer:The. Em-ployer's claim that these individuals are supervisors is based on thefact that they take the place of their respective immediate supervisors,the assistant boiler engineer B, the running engineer A, the chief elec-trician, and the yardmaster ,4 at least 1 day a week, and, in the case -ofthe chief hoisting engineer, at least 2 days a week.' It is not clearfrom the record whether or not, while substituting for their immediatesupervisors, the chief boiler operator, the chief assistant running engi=neer, the chief electrical mechanic, and the chief hoisting engineer havethe power effectively to recommend discharge, discipline, transfer,or promotions nor is it clear whether or not they responsibly directthe work of employees. Because of this state of the record, we shallnot now make a determination as to the supervisory status of theseindividuals but shall permit them to vote subject to challenge.Weshall pass upon the challenges as to their right to vote if it developsthat the results of the election would be affected thereby.The - steamzfitter sub f oreman.-Thisindividualworks under thesupervision of the maintenance foreman.He does not have the powerto hire or discharge employees, or effectively to recommend suchaction.He may recommend discipline, but never has done so and,according to his testimony, never has been told that he could.Hedoes not assign overtime.He is an hourly rated employee receiving11 cents an hour more than the next highest paid employee in hisgroup.The maintenance foreman receives a salary, which is $968 SouthwesternElectricServiceCompany,89 NLRB 114.IThe last named four categories were excluded from the collective bargaining contractsbetween the Union and the Employer.The Union would not state whether it consideredthem to be supervisors, but stated that it would be satisfied with the contractual unit.°As the Employer at present employs an extra chief electrician,the present chiefelectrical nrechanic has acted as chief electrician only 23 times during the past year.°Admittedlynone of these individuals can hire, discharge,discipline,promote, ortransfeit employees or effectively recommend their hire. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore than the monthly pay received by the steamfitter subforeman.Under these circumstances, we find that the steamfitter subforeman isnot a supervisor within the meaning of the Act.Accordingly, weshall include him in the unit.The storekeeperB.-The storekeeper B operates the storeroomsat the Chester station. In this operation he is assisted by three stock-men.He does not have the power to hire, discharge, or transfer thesemen or effectively to recommend such action.He is consulted be-fore promotions are made, but it is not shown that his opinion hasdecisive weight.He assigns the stockmen their duties, but it appearsthat such assignments are of a routine nature.All the storeroomemployees are salaried, with the storekeeper B's salary exceedingthat of the next highest paid individual by about $39 a month.Underall the circumstances, we find that the storekeeper B is not a super-visor within the meaning of the Act.Accordingly, we shall includehim in the unit.The head janitor.-Thisindividual is an hourly rated employeereceiving 12 cents an hour more than the two assistant janitors.Heµhas no power to hire, discharge, discipline, transfer, or promote -em-ployees, or effectively to recommend such actions.Orders to thejanitors are issued by the shift superintendent or by the station super-intendent.-- Under these circumstances, we find that the head janitoris not a supervisor within the meaning of the Act.Accordingly, weshall include him in the unit.The gateman.-TheEmployer contends that these employees areguards within the meaning of the Act, and urges that they be ex-cluded from the unit.The Union denies that they are guards andwishes to include them.These gatemen are stationed at the gates'to the Chester station.They have to clear the admission of non-employees and, in doubtful cases, consult the shift superintendent.They admit employees not on duty only on company business.Anemployee removing tools and equipment from the plant must exhibita pass signed by his supervisor to a gateman before the latter per-mits such removal.The gatemen are uniformed, but at present areunarmed.7Under these circumstances, we find that the gatemen areguards within the meaning of the Act, and shall exclude them fromthe unit.8The stenographer to the station superintendent.-TheEmployerployee.The Union denies her confidential status and wishes toinclude her.This employee takes minutes on grievance meetings be-tween the station superintendent and representatives of the Union,4 During world war II the gatemen were armed,and their arming during the presentemergency is being contemplated.8Niagara Mohawk Power Corporation,91 NLRB 607. DEL E. WEBB CONSTRUCTION COMPANY75takes dictation for correspondence between the station superintendentand his superiors dealing with the disposition of grievances, and hasaccess-toall files involving the station superintendent's relations withthe Union.As it appears from these facts that this employee actsin a confidential capacity to the station superintendent in the exer-cise of his managerial functions in connection with labor relations,we shall exclude.her from the unit.°The timekeeper.-TheEmployer employs one timekeeper at itsChester station.She works in the office, and under the supervisionof the station superintendent, keeping records of the time workedby other employees, the wages paid them, and similar information.The Employer wishes to exclude her from the unit on the groundthat she has no community of interests with the production and main-tenance employees.She has in the past been included in the unit,and the Union wishes to continue to include her.Upon the entirerecord, we find that the timekeeper may appropriately be included,in the unit 10Accordingly, we find that all the production and maintenance em-ployees at the Employer's Chester, Pennsylvania, station, includingthe chief boiler operator, the chief assistant running engineer, thechief electricalmechanic, the chief hoisting engineer,"' the store-keeper B, the head janitor, and the timekeeper, but excluding thegatemen, the stenographer to the station superintendent, professionalemployees,12 and supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the mean=ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]9Minneapolis-Moline Company,85 NLRB 597.10 Aluminum Company of America(Harvard Plant,Cleveland),80 NLRB 1342."For the reasons set forth above,the.inclusion of the individuals in the last fourcategories is not to be taken as a final determinationof theirstatus as supervisors, but issolely for the purpose of permitting them to vote subject to challenge." The parties do not contest,and the record establishes that the investigators of planttests and the plant chemist are professional employees within the meaning ofthe Act.DEL E. WEBB CONSTRUCTION COMPANYandJOHN WORDSINTERNATIONAL HOD CARRIERS', BUILDING AND COMMON LABORERS'UNION OF AMERICA, CONSTRUCTION AND GENERAL LABORERS UNIONNo. 264, A. F. OF L.andJOHN WORDS.Cases Nos. 17-CA249 and17-CB-19.July 11, 1951Decision and OrderOn December 26, 1950, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding that95 NLRB No. 11.